The petitioner in this matter has requested that we entertain a petition for a writ of habeas corpus. It is his contention that the judgment of conviction, under which he is restrained of his liberty, is void and that this court should take jurisdiction of the matter.
The jurisdiction of this court under the constitution is appellate in nature, excepting in those instances where 1.  original jurisdiction is conferred by statute. Article 7, Section 4 of the Constitution of the State of Indiana.
The legislature of the state has conferred limited original jurisdiction on this court by § 3-2201, Burns' 1946 Replacement. Under the above statute, mandate *Page 547 
may issue out of this court to compel the performance of any duty imposed by law on the various courts of this state, and this court may entertain original actions to prohibit an inferior court from going beyond its jurisdiction. The original jurisdiction granted to this court under the above statute is limited to the two classes of actions above mentioned and to matters in aid of its appellate jurisdiction. Since this court does not have original jurisdiction of petitions for writs of  habeas corpus and has but limited jurisdiction for writs 2.  of mandate and prohibition as above outlined, the petition in this matter must be and it is hereby dismissed.
NOTE. — Reported in 82 N.E.2d 88. *Page 548